Electronically Filed
                                                         Supreme Court
                                                         SCWC-16-0000011
                                                         27-MAY-2016
                                                         08:12 AM



                          SCWC-16-0000011


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                         RAEVYN WAIKIKI,

      Respondent/Plaintiff-Counterclaim Defendant-Appellee,


                                 vs.


        HO'OMAKA VILLAGE ASSOCIATION OF APARTMENT OWNERS,

      Respondent/Defendant-Cross-Claim Plaintiff-Appellee,


                                 and


                           VIOLET JHUN,

     Petitioner/Defendant-Cross-Claim Defendant-Counterclaim

            Plaintiff-Third-Party Plaintiff-Appellant,


                                and 


                  WADE KIOSHI KALEOLANI SHIMOJO,

            Respondent/Third-Party Defendant-Appellee.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-16-0000011; CIV. NO. 13-1-2391-09)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner Violet Jhun’s application for writ of

certiorari, filed on April 14, 2016, is hereby accepted. 

          IT IS FURTHER ORDERED that no oral argument will be

heard in this case.   Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED:   Honolulu, Hawai'i, May 27, 2016.

Walter R. Schoettle 
       /s/    Mark E. Recktenwald

for petitioner Violet Jhun

                            /s/    Paula A. Nakayama

Richard Turbin, Rai Saint

Chu, and Janice D. Heidt
   /s/    Sabrina S. McKenna

for respondent Wade Kioshi
 /s/    Richard W. Pollack

Kaleolani Shimojo

                            /s/    Michael D. Wilson





                                  2